t c summary opinion united_states tax_court mohamed a kaviro petitioner v commissioner of internal revenue respondent docket nos 26634-16s 6266-17s filed date mohamed a kaviro pro_se janet f appel and aaron m greenberg for respondent summary opinion guy special_trial_judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the 1these cases were consolidated for purposes of trial briefing and opinion petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued separate notices of deficiency to petitioner determining federal_income_tax deficiencies of dollar_figure and dollar_figure for the taxable_year sec_2014 and sec_2015 years in issue respectively petitioner filed timely petitions for redetermination with the court when the petitions were filed he resided in maine the issues for decision for the taxable_year are whether petitioner failed to report wages of dollar_figure and gambling income of dollar_figure earned self- employment income of dollar_figure is eligible for head_of_household filing_status is entitled to dependency_exemption deductions for three children is entitled to child tax_credits and is entitled to the earned_income_credit eic the issues for decision for the taxable_year are whether petitioner failed to report gambling income of dollar_figure is eligible for head of 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year sec_2014 and sec_2015 and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar household filing_status is entitled to dependency_exemption deductions for three children is entitled to child tax_credits and is entitled to the eic i petitioner’s children background3 petitioner first met abdeia hassan in texas around while it is unclear whether petitioner and ms hassan ever lived together in texas they eventually moved to maine and lived together there for several years beginning in during the years in issue however petitioner and ms hassan lived in separate four-bedroom apartments in the same building petitioner and ms hassan had six children s m a born in twins ha m a and hu m a born in u m a born in m m a born in and y a born in petitioner’s three oldest children resided with him during the years in issue although the monthly rent on petitioner’s apartment was set at approximately dollar_figure to dollar_figure he actually paid rent of approximately dollar_figure per month and the balance was subsidized under a federal rental assistance program 3some of the facts have been stipulated 4for privacy reasons it is the court’s policy to refer to minors by their initials see rule a petitioner’s children received public assistance including benefits from the supplemental nutrition assistance program snap and medicaid ii petitioner’s tax returns petitioner and ms hassan filed federal_income_tax returns for the taxable years and claiming married_filing_jointly status for the taxable_year petitioner filed a separate tax_return and claimed head_of_household filing_status petitioner filed federal_income_tax returns for and reporting wages of dollar_figure and dollar_figure respectively he also reported self-employment_income of dollar_figure for the taxable_year in addition to the wages that petitioner reported for the years in issue he earned wages of dollar_figure and collected gambling winnings of dollar_figure in and collected gambling winnings of dollar_figure in discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed rule a 308_us_488 292_us_435 petitioner does not contend that the burden_of_proof should shift to respondent in accordance with the provisions of sec_7491 and there is no justification on this record for doing so i unreported income sec_61 provides that gross_income means all income from whatever source derived respondent determined that petitioner failed to report items of income wages of dollar_figure and gambling income of dollar_figure for and gambling income of dollar_figure for as reported to respondent by third-party payors on form_w-2 wage and tax statement and forms w-2g certain gambling winnings sec_6201 provides that the commissioner in certain circumstances cannot rely on information returns alone to establish unreported income but shall have the burden of producing reasonable and probative information in addition thereto this provision applies only where the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and only if the taxpayer has fully cooperated with the secretary id there is no indication that petitioner cooperated with respondent at any stage of these cases moreover petitioner offered no testimony or other evidence suggesting that he did not receive the items of income in question on this record we sustain respondent’s determinations regarding the items of unreported income ii self-employment_income respondent determined that petitioner did not earn self-employment_income of dollar_figure as reported on his tax_return for respondent’s determination that petitioner did not earn self-employment_income is related to the eic discussed in greater detail below --a credit which is computed as a percentage of the taxpayer’s earned_income sec_32 petitioner offered no testimony or business records in an effort to substantiate the self-employment_income and therefore respondent’s determination is sustained iii filing_status sec_1 provides a special tax_rate for an individual who qualifies for head_of_household filing_status sec_2 generally defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a a qualifying_child of the individual as defined in sec_152 determined without regard to sec_152 or b any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see 128_tc_13 sec_1_2-2 income_tax regs provides that a taxpayer is considered to have maintained a household if he and a qualifying_child actually occupied the household for the entire taxable_year sec_1_2-2 income_tax regs further provides that a taxpayer is considered to have maintained a household only if he paid more than one-half the costs thereof for the taxable_year the costs of maintaining a household are the expenses_incurred for the mutual benefit of the occupants including property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises id respondent determined that petitioner did not qualify for head_of_household filing_status during the years in issue and assigned him married filing separate status on the alternative grounds that he had entered into a common_law marriage with ms hassan and that he failed to show that he paid more than one-half of the costs of maintaining a household that was the principal_place_of_abode of a qualifying_child a common_law marriage state law determines the marital status of taxpayers for purposes of the federal tax laws 47_tc_415 in general whether a taxpayer is married for purposes of the federal_income_tax is determined at the close of each tax_year sec_7703 although the state of texas recognizes common_law marriages see tex fam code ann sec_2 a west there is no persuasive evidence in the record to support the proposition that the relationship between petitioner and ms hassan was a legal and valid common_law marriage at anytime relevant to these proceedings in short while petitioner and ms hassan once lived in texas there is no evidence that they agreed to be married or that they ever lived together there petitioner testified credibly that he never believed he was married to ms hassan and that he did not understand the implications arising from filing joint federal_income_tax returns with her moreover petitioner resided in maine throughout the years in issue common_law marriages are not recognized as valid under the laws of maine pierce v sec’y of u s dep’t of health educ welfare a 2d me in any event he did not cohabit with ms hassan during the years in issue nor is there any indication that he represented to others that he was married to her on this record we conclude that petitioner was not married during the years in issue b household support as discussed in detail below we conclude that petitioner’s three oldest children were his qualifying children within the meaning of sec_152 during the years in issue we nevertheless agree with respondent that petitioner failed to establish that he provided over one-half of the cost of maintaining the apartment in which he and the children resided see sec_1_2-2 income_tax regs as an initial matter petitioner failed to establish the total cost of maintaining the apartment the record reflects that petitioner’s rent was heavily subsidized and there is no evidence of his actual contribution to other household expenses such as utilities and food consumed on the premises see eg huynh v commissioner tcmemo_2002_237 consequently respondent’s determination that petitioner is not eligible for head_of_household filing_status is sustained iv dependency_exemption deductions sec_151 provides that a taxpayer generally is allowed a deduction for the applicable exemption_amount for each individual who is a dependent sec_152 defines the term dependent in relevant part to include a qualifying_child sec_152 generally defines a qualifying_child as an individual who bears a specified relationship to the taxpayer eg a child of the taxpayer has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meets certain age requirements eg has not attained the age of has not provided over one-half of such individual’s own support for the taxable_year at issue and has not filed a joint_return for that year sec_152 as previously mentioned petitioner claimed dependency_exemption deductions for his three oldest children there is no dispute that the children satisfied the relationship and age requirements of sec_152 and c likewise none of the children filed a joint tax_return during the years in issue see sec_152 petitioner testified and apartment rental records and medical records indicate that the children lived with petitioner throughout the taxable years in issue see sec_152 the question that remains is whether any of the children provided over one- half of his or her own support within the meaning of sec_152 in addressing this issue a taxpayer must establish the total cost of monetary support expended on behalf of a claimed dependent from all sources for the relevant year sec_1_152-1 income_tax regs the term support includes items such as food shelter clothing medical and dental care education and the like id to determine whether an individual provided more than one- half of the support for himself or herself the amount of support provided by the individual is compared to the individual’s total amount of support id subdiv ii petitioner did not testify or provide other evidence that would establish the total amount of support expended on behalf of any of the children in question he did state however that the children received various forms of public assistance including snap payments and healthcare services through medicaid as previously mentioned the record also shows that petitioner’s rent was heavily subsidized considering all the facts and circumstances the court finds that the children all under the age of during the years in issue did not provide over one-half of the total amount of support that each received during the years in issue see eg pavia v commissioner tcmemo_2008_270 accordingly petitioner is entitled under sec_151 to dependency_exemption deductions for the three children for the years in issue v child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age and for whom the taxpayer is allowed a deduction under sec_151 sec_24 provides that a portion of the child_tax_credit commonly referred to as the additional_child_tax_credit may be refundable as discussed above the children in question were petitioner’s qualifying children for purposes of sec_152 and satisfy the age limitation under sec_24 therefore petitioner is entitled to child tax_credits for the years in issue vi earned_income_credit sec_32 allows an eligible_individual an eic against income_tax in an amount equal to the credit percentage of so much of the individual’s earned_income for the taxable_year as does not exceed the earned_income amount the term earned_income is defined in sec_32 and includes wages and net_earnings_from_self-employment for taxable years beginning after and before the credit percentage in the case of a taxpayer with three or more qualifying children i sec_45 sec_32 a taxpayer claiming the eic must establish that he had earned_income and the amount of that income see eg blore v commissioner tcmemo_2000_326 sec_32 defines an eligible_individual in relevant part as an individual who has a qualifying_child for the taxable_year the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 on this record we conclude that petitioner is an eligible_individual within the meaning of sec_32 in particular petitioner’s three children are qualifying children under sec_152 and his wages as opposed to the incorrectly reported self-employment_income constitute earned_income accordingly petitioner is entitled to earned_income credits for the years in issue based on the wages that he earned to reflect the foregoing decisions will be entered under rule
